 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a single unit of production andmaintenance employees in the Florida, Miami, and Jafra plants. Thethree companies agree with the composition of the unit, but contendthat there should be separate units covering employees of each com-pany.In view of our finding that the three companies constitute asingle Employer within the meaning of the Act, we find that thesingle unit as sought by the Petitioner is appropriate.We find that the following employees of the Employer at its plantsinMiami, Florida, and Ojus, Florida, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees including shipping andreceiving employees, but excluding office clerical, technical, and pro-fessional employees, watchmen, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'sUNION,C. I. 0.; LOCAL 13, INTERNATIONAL LONGSHOREMEN'S AND WARE-HOIISEMEN'S UNION; LOCAL 48, INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'S UNION; AND SAILORS' UNION OF THE PACIFIC,AFLandPACIFIC MARITIME ASSOCIATIONINTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,C. I. 0.; LOCAL 13, INTERNATIONAL LONGSHOREMEN'S AND WARE-HOIISEMEN'S UNION; AND LOCAL 48, INTERNATIONAL LONGSHORE-MENI S AND WAREHOUSEMEN'S UNIONand W. R.CHAMBERLIN ANDCOMPANY.Cases Nos. 20-CD-17 and 20-CD-18 (formerly 21-CD-26).May 11, 1951Decision and Determination of DisputeSTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act.On No-vember 8, 1950, W. R. Chamberlin and Company, herein called the94 NLRB No. 67. INT'ERNAT'IONAL LONG SHOREMEINVS AND WAREHOUSEMEN"Si UNION 389Company, filed with the Regional Director for the Twenty-first Regiona charge, docketed as Case No. 21-CD-26, against International Long-shoremen's and Warehousemen's Union and its Locals 13 and 48, hereincalled the I. L. W. U., alleging that they had engaged in and wereengaging in certain activities proscribed by Section 8 (b) (4) (D)of the Act. It was alleged that they had and were engaging in activi-ties proscribed by that section, with the object of forcing and requir-ing the Company to assign particular work to their members ratherthan to other employees of the Company who were members of theSailors' Union of the Pacific, AFL, herein called S. U. P.Pursuant to Sections 102.74 and 102.75 of Board Rules and Regu-lations, the Regional Director investigated the charges and providedfor an appropriate hearing, upon due notice to all parties.There-after a hearing was held before Jerome Smith, hearing officer of theBoard, on December 7, 8, 11, 12, 13, 15, 18, and 19, 1950.On December 12, 1950, the Pacific Maritime Association, hereincalled P. M. A., filed with the Regional Director for the TwentiethRegion a charge against the I. L. W. U. and S. U. P., alleging, in sub-stance, that each had engaged in and was engaging in activities pro-scribed by Section 8 (b) (4) (D), directed against employees of mem-bers of the P. M. A. with the object of forcing or requiring the Com-pany to assign particular work to its members rather than to themembers of the other labor organization.Case No. 21-CD-26 was remanded by the Board for further hearingon January 19, 1951, was transferred to the Twentieth Region by theGeneral Counsel, was renumbered Case No. 20-CD-18, and was con-solidated for hearing with Case No. 20-CD-17.On January 22 and 23, 1951, the consolidated hearing was held be-fore Jerome Smith, hearing officer of the Board, pursuant to Sections102.74 and 102.75 of Board Rules and Regulations upon due noticeto all the parties.2The parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence hearing on the issues.The rulingsof the hearing officer made at the hearing are free from prejudicialIPacific Maritime Association and the Shipowners'Association of the Pacific Coast wereserved with notice of hearing but did not appear2Shipowners'Association of the Pacific Coast,which represents the Company in itsrelations with the S.U. P, was served with notice of hearing but did not appear. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDerror and are hereby affirmed.3All the parties were afforded an op-portunity to file briefs with the Board.4Upon the entire record in the case the Board makes the following:FINDINGS OF FACT1.The Company's businessThe Company is and has been for over 30 years engaged at its placeof business in San Francisco, California, and elsewhere, in operatingmerchant vessels of American registry for the transportation offreight, chiefly lumber, between ports in the State of California andports elsewhere in the United States or in foreign countries.The parties stipulated, and we find, that the Company is engaged incommercewithin themeaning ofthe Act.2.The P. M. A.'sbusinessThe P. M. A. is an incorporated membership association with itsprincipal office at San Francisco, California. Its 141 members areowners and operators of ocean-going vessels and steam schooners,wharfage and stevedoring concerns, and other water-front employers,all of whom operate almost exclusively in interstate commerce-in 1950to the extent of 18,000,000 tons of cargo.P. M. A. represents its mem-bers in collective bargaining and other labor relations functions.TheCompany is a member of P. M. A.We find that the P. M. A. is engaged in commerce within the mean-ing of the Act.3The P. M. A. has appealed from a ruling of the hearing officer denying its request fora continuanceof thehealing.This request evidently was made tor the purpose of per-mitting the P. M A. to preparefor inquiryinto the coastwideallocationof cargo workbetween sailors and longshoremen-a much broaderinquiry than that presented in thecharges initiating thisSection 10 (k) proceeding;thesedeal onlywith the dispute overthe cargowork aboardthe Company's vessel, theC-Trader,and the activities of the labororganizations in connectionwith that controversy.As there appears to be no valid reasonfor disturbing the hearing officer's ruling inthis respect,the ruling is hereby affirmed.4 The request for oral argumentby the P. M. A.ishereby denied, as the briefs, in theBoard's opinion,adequately present the issues and the positions of the partiesThe I.L.W. U., in itssupplemental brief, andthe P. M A, inits brief,refer to evidenceadduced in the companion injunction proceedingafter theclose of the hearing in thisSection 10(k) proceeding.The I. L. W. U. hasfiled a motion to reopen the record forthe receipt of this evidence.The P. M. A. hasfiled a motion to strike from theIL W. U.'sbrief,and the Companyand S.U P have filedmotions to strike from the briefs of boththe I. L. W. U and the P. M. A. referencesto materialnot contained in the record of thisSection 10(k) proceeding.As the evidencereferred to is not newly discovered but, onthe contrary, was available before theclosing ofthe hearingin this proceeding and asno stipulation was madeto hold the hearingin this caseopen for the receipt of furtherevidence in the injunction proceeding,the Board herebydeniesthe I. L. W. U.'s motionto reopen the recordand grantsthe motionsto strikefrom the briefsof the I. L. W. U.and theP.M. A. the referencestomaterial not containedin the official record of thisproceeding INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN' S1 UNION 3913.The disputea.The factsIn June 1950 the Company purchased a three-hatch steam schoonerwhich it converted into a package lumber carrier-primarily throughthe installation of two revolving hydraulic cranes on its deck-andnamed theC-Trader.In October 1950 the vessel was ready to operate .in the transportation of package lumber from Reedsport, Oregon, to,Los Angeles, California.During 1950 the Company met on several occasions with I. L. W. U.and S. U. P. representatives with regard to the loading and unload-ing of theC-Trader,but no arrangement concerning the allocationof the cargo work between the sailors and the longshoremen agreeableto both Unions was reached. The Company thereupon elected to,assign the disputed work to the sailors represented by S. U. P. andplaced the vessel in operation on October 23, 1950, at Reedsport.Loading of theC-Tradercommenced at 8 a. m. on October 23, 1950.Longshoremen, ordered through a stevedoring company, worked asfront-men on the dock while sailors worked cargo aboard ship in the,loading of one hatch.Additional longshoremen, ordered to report at10 a. m., failed to arrive.Tom Richmond, dispatcher for I. L. W. U.Local 48, however, appeared and told company officials that if thesailors were "split"-that is, worked in more than the one hatch-thelongshoremen who were working would leave the job and a picket line.would be formed.After a short interval the loading proceeded withsailors working two hatches.The longshoremen front-men left theirwork, and a picket line was formed by the I. L. W. U. The picketline continued for the next 2 days, but the work of the front-men wasperformed by workers who were not members of the I. L. W. U.On the following 2 days there was no picket line, and some work wasperformed by the I. L. W. U. longshoremen.On the fifth day Rich-mond informed company officials that an arbitration proceeding hadbeen held and an award had been made by which the sailors werelimited to working on one hatch.He also informed the Companythat, unless it abided by the award, all longshoremen would be pulledoff the job and a picket line reestablished.Although the Companycontinued to split the sailors, there was no work stoppage or furtherpicketing, and the vessel was loaded.While the vessel was en route to Los Angeles, a company officialwas informed by a representative of the I. L. W. U. that there was.going to be a large picket line at Los Angeles and was told that theCompany should limit the work of the sailors to one hatch. OnNovember 4, the day the vessel reached Los Angeles, the presidentof I. L. W. U. Local 13 stated to a company official that theC-Trader 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould undoubtedly lie alongside the dock and rot unless the Companylimited the sailors' cargo work to one hatch. In Los Angeles thelongshoremen worked as front-men for a few hours until an arbitra-tion award limiting the sailors to one hatch was made.Thereupon,as the Company split the sailor crew, the longshoremen ceased worki nd set up a picket line.On October 25, 1950, Lundeberg, secretary-treasurer of S. U. P.,telephoned the president of P. M. A. and stated that he "was puttinga freeze on the Oregon coastal ports, that sailors would not be per-mitted to sail vessels in there, but the vessels in there could clear,and that he was doing this to back up Chamberlin's decision to usesailors on the C-Trader handling cargo." This freeze was apparentlylifted on October 30, but was resumed on December 5.On December 11, 1950, Harry Johnson, assistant secretary-treasurerof S. U. P., told the marine superintendent of two steamship companiesthat the Oregon ports would be off limits for the S. U. P., that theywould not sail there.The unlicensed deck crew of the S. S.Wyon?.ingsigned articles only after they had been advised and were certain thatthe vessel would not go into Coos Bay, Oregon.On December 21, 1950, the S. S.Oliver Olsonentered the Port ofBandon, Oregon. In the few days that followed all of the ship'ssailors quit work and replacements through the S. U. P. were unob-tainable.On December 27 the S. S.Margaret Schaeferentered theport at Coos Bay, Oregon, whereupon the sailors were ordered offthe job by an S. U. P. agent.At various times in December agents of S. U. P. stated that thefreeze was still on.Lundeberg stated that "the freeze was to be kepton these ports in order to give starvation treatment to the longshore-men in these ports until he had won his point with respect to theassignment of work on the C-Trader to the sailors."b.Contentions of the partiesThe I. L. W. U. contends that it is entitled to the work by certifica-tion, contract, and arbitration awards and, in defense of Section8 (b) (4) (D) charges, that the Company is failing to conform to theBoard's certification.It adds that the object of its activity was notillegal but to force the Company to comply with arbitration awardsand to cease violating wage standards.The S. U. P. urges that it has a contractual right to the work indispute and that the work belongs historically to the sailors.The Company maintains that neither the I. L. W. U. nor the S. U. P.has any right to the work involved and that it may assign the workas it sees fit. INTERNATIONAL LONGSHOREMEN'S! AND WAREHOUSEMEN'S UNION 393The P. M. A., alleging violations of Section 8 (b) (4) (D) by bothlabor organizations, takes the position that the dispute which is thesubjectmatter of this Section 10 (k) proceedinggoesbeyond theoperation of theC-Traderand bears upon a coastwise problem.5c.The I. L. W. U. certificationThe I. L. W. U. pleads its certification by the Board on June 21,1938,6 as a defense to charges of violating Section 8 (b) (4) (D). Itrelies on the exception contained in that section of the Act whichreads : ". . . unless such employer is failing to conform to anorder or certification of the Board determining the bargaining repre-sentative for employees performing such work .. ." 7 and contendsthat as representative "of the workers who do longshore work" it isentitled to the work in dispute.The Board's certification of 1938 resulted from a check of designa-tion cards against employers' lists of longshoremen doing work ineach of the ports involved.Sailors were not included on these lists,nor was their representative served with notice of hearing.Long-shoremen at Reedsport, Oregon, and Los Angeles, California, the portsdirectly involved in this proceeding, were included in the check, andthe Company was listed in appendices to the decision as participatingin the proceeding.As at least part of the I. L. W. U.'s argument is based on the lan-guage used in the Board's certification, it is necessary to examine thatlanguage. In theShipowners'decision the "Conclusions of Law" con-tain the statement "The workers who do the longshore work in thePacific Coast ports of the United States for the companies .. .constitute a unit appropriate . . ." In like manner, the "Certifica-tion of Representatives" certified that the I. L.W. U. "has beendesignated . . . by a majority of the workers who do longshorework. . . ."This language might indicate that the I. L. W. U. certificationcovered all employees when doing longshore work.Other circum-stances indicate, however, that the certification covered only "long-shoremen."Thus, in another part of the decision the Board foundthat the I. L. W. U. "has been designated and selected by the majority6See footnote 3.eShipowners'Association of The Pacific Coast,et al,7NLRB 1002' Section 8(b) (4) (D) of the Act makes it an unfair labor practice for a labor organ-ization to engage in certain activity,..where an object thereof . . . forcing or requiring any employer to assign par-ticular workto employees in a particular labor organization or in a particular trade,ciatt, or class rather than to employees in another labor organization or in anothertrade, craft,or class,unless such employer is failing to conform to an order or cer-tification of the Board deternnninq the bargaining representative for employees per-formingsuchwork;... [Emphasis supplied :394DECISIONS OF NATIONAL LABOR RELATIONS BOARD,of the -longshoremenin the appropriate unit" [Emphasis supplied] ;,the lists, against which the designation cards were checked, contained,only the names of the longshoremen; and-with the exception of oneport where "exclusively" was deleted on some of the cards-the cardswhich were checked against the lists, besides designating the I. L. W. U.as bargaining representative, contained the statement, "I am employedexclusively as a longshoreman."Furthermore, in concluding that the labor relations of members ofthe Shipowners Association of the Pacific Coast, which represented-steam schooner operators, were handled in the same manner as thelabor relations of the members of the other associations, the Boardnoted that "The crews on these steam schooners usually do some of thework ordinarily classified as longshore work and the steam schooneroperators did not want to be bound by the provisions of the agreementwith respect to that portion of the longshore work done by the crews."This is precisely the work in dispute here, and, as noted in'the 1938decision, it has been excluded from the basic off-shore contract withthe I. L. W. U., by supplementary agreements excepting steamschooners from the provisions regarding the scope of work performedby members of the I. L. W. U.The I. L. W. U. urges that this acknowledgment by the Board thatcrew members on steam schooners usually do some of the work "ordi-narily classified as longshore work" lends conclusive support for itsposition that the I. L. W. U. was certified as bargaining agent of allworkers who do longshore work, including the crews to the extent thatthey perform such work. It asserts that despite the fact that theBoard was aware that crew members do some longshore work, it, never-theless, certified the I. L.W. U. as representative ofallworkers whodo longshore work.The Company and S. U. P. contend that theBoard excepted the longshore work performed by sailors from thecertification when it recognized that crew members performed cargowork aboard steam schooners, and that the definition of "longshorework" in the basic longshore agreement was inapplicable to steamschooners insofar as this cargo work of the crews was concerned.The most reasonable interpretation of the certification from theabove facts appears to be that the Board used the term "longshore-men" and "workers who do longshore work" interchangeably, that bythe term "longshoremen" was meant the workers working primarily,if not exclusively, on loading and unloading cargo, and that sailors-doing cargo work on steam schooners were intended to beexcludedin accordance with the steam schooner supplement to the basic long-shore contract.Accordingly, we find no merit in the I. L. W. U.'s con-tention that the certification includes sailors insofar as they do cargowork aboard steam schooners. INTERNATIONALLONGSHOREMEN' SIAND WAREHOUSEMENYSi UNION395d. I. L. W.U.bargaining historyBoth the I. L. W. U. and the S. U. P. contend that they are entitledto the disputed work under bargaining contracts.On October 12, 1934, the National Longshoremen's Board made anarbitration award which "constituted a series of agreements" betweenthe predecessor of the I. L. W. U. and regional associations of em-ployers.On February 4, 1937, the first of several contracts between theoperators and the I. L. W. U. was executed. This contract, known asthe basic longshore contract, provided that, "The provisions of thisagreement shall apply to all handling of cargo in its transfer fromvessel to first place of rest, and vice versa, including sorting and pilingof cargo on the dock; and the direct transfer of cargo from vessel torailroad car or barge, and vice versa, ..." Appended to this contract,however, was a supplementary agreement, which became known asthe "steam schooner supplement."By this supplement the Ship-owners' Association of the Pacific Coast (S. A. P. C.) adopted thebasic longshore contract, "provided, however, that members of crewsof steam schooners may perform cargo work properly within the scopeof their duties, but neither the International Longshoremen's Associ-ation nor the Shipowners' Association shall be permitted [committed]with reference to the scope or nature of the duties of longshoremen ormembers of the crews of steam schooners, . .Effective October 1, 1938, a new basic longshore contract was exe-cuted, which was adopted in a "steam schooner supplement" by theSAPC with the provision that "uniform coast rules relating to thescope and nature of the duties of longshoremen on steam schoonersand other provisions relating to steam schooner practice" should benegotiated.The contracts were later amended and modified on De-cember 20, 1940, but the steam schooner supplement contained thesame provision as the supplement of February 4, 1937, with regard tothe cargo work of crew members. The basic longshore contract andthe steam schooner supplement of December 20, 1940, continued ineffect until July 16, 1946, when a new basic contract was executed andthe supplement of December 20, 1940, was renewed.These agree-ments, however, expired on September 30, 1946, after which the PacificCoast Maritime Unions went on strike.After the strike, negotiations for new contracts were conducted anda new basic longshore contract was executed effective June 1&, 1947.Agreement on a steam schooner contract, however, was not reached.During discussion regarding work on steam schooners, controversyarose concerning the question as to whether any steam schooner agree-ment was in existence.The issue was submitted to the Pacific Coast 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDarbitrator,who decided that an "implied"contract existed whichwould expire June 15, 1948.In October 1948, following another strike,negotiations on a basiclongshore contract and a steam schooner agreement were resumed.Agreement was reached on the basic longshore contract;but the partiesdid not reach agreement on the steam schooner supplement.Little,if any, negotiation took place between about December 31, 1948, andabout May 15, 1949.On September 30, 1949, the P. M. A. and theI.L.W. U. negotiators reached agreement on a memorandum to besubmitted to the membership of each of the parties.This tentativeagreement,which would have limited the cargo work of the crew onsteam schooners to one hatch,was never ratified by the steam schooneroperators.The record contains testimony that during the period of negotia-tions a "status quo" agreement was in effect.An I. L.W. U. witnessunderstood the status quo to refer to conditions during the 1-yearperiod prior to July 15,1948.Testimony of company witnesses indi-cated that they were not certain as to the "status quo" period. In anyevent the last written steam schooner contract did not limit the cargowork of thesailors to one hatch,nor did any prior agreement.Moreover, on July 11, 1950, Harry Bridges wrote the P. M. A.:In view of the Pacific Maritime Association's continued failureto ratify the steam schooner agreement,we are hereby notifyingyou that theunion is withdrawing any commitments or under-standings relative to steam schooners.We suggest that nego-tiations be held at your earliest convenience.Negotiations on the steam schooner agreement were later resumed,and in September 1950 two meetings between the I. L. W. U. and theSteam Schooner Committee of P. M. A. took place.About October18, 1950, a few days before theC-Traderwas put into operation,I.L.W. U. representatives met with representatives of the Companyfor discussions on the method of loading and unloading theC-Trader.Again no agreement was reached.From the foregoing facts it is clear that there is no agreement, oralor written, between the Company (and the P. M. A.) and the I. L.W. U. under which the Company (or the P. M. A.) undertook toallocate the shipside cargo work,and we so find.8e.S. U. P. bargaining historyAs did the I. L. W. U., the S. U. P. has customarily negotiated asteam schooner agreement separate from the "intercoastal and off-shore trade" contract.On February 4, 1937, the S. U. P. executed a contract with S. A. P. C.IIt is not necessary here to determine the effect of such an agreement if one had existed. INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S' UNION 397for operators engaged in the steam schooner trade, which set forth,among other things, the wages and conditions under which the sailorswere to perform cargo work.On October 24, 1939, the same partiesentered into another contract which established, wages for winch-drivers "on ships that carry package lumber, piling, etc. and wheresailor crews are split."This agreement also provided that, "Crewsmaybesplit to handle package lumber, piling, etc." (Emphasis sup-plied.)The contract of October 27, 1941, between these parties con-tained the same provisions ; the agreements of July 27, 1946, andOctober 15, 1947, between the S. U. P. and Pacific American Ship-owners Association, which at those times represented the Company,added the clause, "Crews shall work cargo in any and all hatches asdirected. . . ." In the agreement of Defember 13, 1949, between theS.U. P. and the S. A. P. C. (which again represented the Company)which runs until September 30, 1951, the provisions of the previouscontracts remain unchanged.Despite the contention of the S. U. P., the provisions in its contractswith the steam schooner operators do not give the S. U. P. or its mem-bers any contract rights to the work involved.On the contrary, thepertinent clauses of the contracts grant the employers the option ofrequiring certain cargo work of the sailors who have agreed that they"shall work cargo in any and all hatches as directed."f.Applicability of the statuteThe charges, which were duly investigated, allege violations ofSection 8 (b) (4) (D), and the record before the Board establishes thatthere is reasonable cause to believe that the I. L. W. U. and theS.U. P. induced and encouraged employees to cease work in order tocompel the Company to assign work to members of one of the labororganizations rather than to members of the other union.We there-fore find that the dispute in question is properly before the Board.g.The merits of the disputeThe Company has assigned the work in dispute-the shipside cargowork-to its employees, the crew members of theC-Trader.TheI. L. W. U. contends that it is entitled to that work for its members byreason of certification, contract, and arbitration awards.As theBoard has found that the I. L. W. U. was not certified as the bargain-ing representative of the sailors performing the work in dispute, andthat there is no existing contract by which the Company (or theP.M. A.) undertook to allocate the shipside cargo work on steamschooners, it is unnecessary to consider the custom or tradition allegedwith respect to the work.9Furthermore, assuming that in some cir-9See Juneait Spi uce Coi po) atwn,82 NLRB 650 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDcumstances an arbitration award might be significant, as the S. U. P.was not a party to the awards limiting the sailors to work in onehatch, we find no merit to the I. L. W. U.'s contention that such awardsiii its favor are determinative of the case."'The S. U. P. has urged that it has a contractual right to the shipsidecargo work and that the work belongs historically to the sailors.Asthe Board has found no merit to the S. U. P.'s contention that its con-tract granted the work to S. U. P.'s members, it is unnecessary to,consider the custom and tradition alleged by it to support its claimto a "right" to the work in dispute.Accordingly, the Board finds that the I. L. W. U. is not lawfullyentitled to require the Company to assign the work in dispute to mem-bers of the I. L. W. U. rather than to members of the S. U. P.; nor isthe S. U. P. lawfully entitled to require the Company to assign thework to members of the S. U. P. rather than to members of theI. L. W. U.Determination of DisputeOn the basis of the foregoing findings of fact and the entire record inthis case, the Board makes the following determination of the dispute,pursuant to Section 10 (k) of the amended Act:1.InternationalLongshoremen's andWarehousemen'sUnion,C. 1. 0., Local 13, International Longshoremen's and Warehousemen'sUnion, and Local 48, International Longshoremen's and Warehouse-men's Union, and their agents are not, and have not been, lawfullyentitled to force or require W. R. Chamberlin and Company of SanFrancisco, California, to assign work aboard ship of loading andunloading cargo on its steam schooner,C-Trader,toitsmembersrather than to sailor employees of the Company who are members ofSailors' Union of the Pacific, A. F. L.2.Sailors'Union of the Pacific and its agentsare not, andhave notbeen, lawfully entitled to force or require W. R. Chamberlin andCompany of San Francisco, California, to assign work aboard shipof loading and unloading cargo on its steamschooner,C-Trader,to itsmembers rather than to longshoremen who are members of Inter-national Longshoremen's and Warehousemen's Union, C. I. O.3.Within ten (10) days from the date of this Decision and De-termination of Dispute, each of the Respondents shall notify theRegional Director for the Twentieth Region, in writing, as to whatsteps the Respondents have taken to comply with the terms of thisDecision and Determination of Dispute.MEMBERS REYNOLDS and STYLES took no part in the considerationof the above Decision and Determination of Dispute.11Los Angeles Building and Construction Trades Council,A. F. L., at al.,83 NLRB 477.